NO. 12-14-00173-CV

                            IN THE COURT OF APPEALS

                 TWELFTH COURT OF APPEALS DISTRICT

                                       TYLER, TEXAS

                                                   §       APPEAL FROM THE
IN THE INTEREST OF M. L. H.-M.,
                                                   §       COUNTY COURT AT LAW
A CHILD
                                                   §       CHEROKEE COUNTY, TEXAS

                                    MEMORANDUM OPINION
          B.M. appeals the termination of his parental rights. B.M.’s counsel filed a brief in
compliance with Anders v. California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967),
and Gainous v. State, 436 S.W.2d 137 (Tex. Crim. App. 1969). B.M. filed a pro se brief. We
affirm.


                                            BACKGROUND
          B.M. is the father of M.L.H.-M., born May 31, 2013. V.H. is the mother of M.L.H.-M.
and is not a party to this appeal. On June 3, 2013, the Department of Family and Protective
Services (the Department) filed an original petition for protection of M.L.H.-M., for
conservatorship, and for termination of B.M.’s parental rights. The Department was appointed
temporary managing conservator of the child, and B.M. was appointed temporary possessory
conservator with limited rights and duties.
          At the conclusion of the trial on the merits, the trial court found, by clear and convincing
evidence, that B.M. had engaged in one or more of the acts or omissions necessary to support
termination of his parental rights. The trial court also found that termination of the parent-child
relationship between B.M. and M.L.H.-M. was in the child’s best interest. Based on these
findings, the trial court ordered that the parent-child relationship between B.M. and M.L.H.-M.
be terminated. This appeal followed.
                        ANALYSIS PURSUANT TO ANDERS V. CALIFORNIA
       B.M.’s counsel filed a brief in compliance with Anders, stating that he has diligently
reviewed the appellate record and is of the opinion that the record reflects no reversible error and
that there is no error upon which an appeal can be predicated. This court has previously held that
Anders procedures apply in parental rights termination cases when the Department has moved
for termination. See In re K.S.M., 61 S.W.3d 632, 634 (Tex. App.—Tyler 2001, no pet.). In
compliance with Anders, counsel’s brief presents a professional evaluation of the record
demonstrating why there are no reversible grounds on appeal, and referencing any grounds that
might arguably support the appeal. See Anders, 386 U.S. at 744, 87 S. Ct. at 1400; Mays v.
State, 904 S.W.2d 920, 922-23 (Tex. App.—Fort Worth 1995, no pet.).
       In B.M.’s pro se brief, he argues that the Department’s caseworker deceived him
regarding his home study and his family’s ability to care for the child. He contends that the
caseworker assured him that he would get custody of the child after paternity tests proved that he
was the child’s father.    He also seems to argue that his trial counsel rendered ineffective
assistance because his trial counsel did not ask the caseworker certain questions or contact his
mother to testify at trial regarding the caseworker’s refusal to consider her as a placement for the
child. Finally, B.M. argues that he never intentionally exposed his child to any influence that
endangered her physical or emotional wellbeing.
       As a reviewing court, we must conduct an independent evaluation of the record to
determine whether counsel is correct in determining that the appeal is frivolous. See Stafford v.
State, 813 S.W.2d 503, 511 (Tex. Crim. App. 1991); Mays, 904 S.W.2d at 923. We have
carefully reviewed the appellate record, B.M.’s counsel’s brief, and B.M.’s pro se brief. We find
nothing in the record that might arguably support the appeal.


                                           DISPOSITION
       As required, B.M.’s counsel has moved for leave to withdraw. See Anders, 386 U.S. at
744, 87 S. Ct. at 1400. We agree with B.M.’s counsel that the appeal is wholly frivolous. See
Taylor v. Tex. Dep't of Protective & Regulatory Servs., 160 S.W.3d 641, 646–47 (Tex. App.—
Austin 2005, pet. denied). Accordingly, we grant his motion for leave to withdraw, and affirm
the trial court’s judgment. See TEX. R. APP. P. 43.2.




                                                 2
                                                                BRIAN HOYLE
                                                                   Justice

Opinion delivered November 12, 2014.
Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.




                                                    (PUBLISH)



                                                           3
                                   COURT OF APPEALS

      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                            JUDGMENT

                                         NOVEMBER 12, 2014


                                          NO. 12-14-00173-CV


                        IN THE INTEREST OF M. L. H.-M., A CHILD


                                Appeal from the County Court at Law
                      of Cherokee County, Texas (Tr.Ct.No. 2013-06-0390)

                        THIS CAUSE came to be heard on the appellate record and briefs filed
herein, and the same being considered, it is the opinion of this court that there was no error in the
judgment.
                        It is therefore ORDERED, ADJUDGED and DECREED that the judgment
of the court below be in all things affirmed, and that this decision be certified to the court
below for observance.
                    Brian Hoyle, Justice.
                    Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.